t c no united_states tax_court texasgulf inc and subsidiaries as successor_in_interest to texasgulf inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date under the ontario mining tax omt mine operators are generally liable for a tax on gross_receipts less deductions for several expenses and a processing allowance p paid the omt and claimed a foreign_tax_credit under sec_901 i r c p and r agree that sec_1_901-2 income_tax regs applies to the years at issue r concedes that the omt is a tax and that it meets realization and gross_income requirements imposed by those regulations but contends that the omt does not meet the net_income requirement sec_1_901-2 income_tax regs a foreign tax meets the net_income requirement if it meets any one of three tests under one of those tests a foreign tax meets the net_income requirement if judged on the basis of its predominant character the base of the tax is computed by reducing gross_receipts to permit recovery_of significant expenses under a method that is likely to approximate or exceed those expenses sec_1_901-2 income_tax regs held whether judged by the predominant character of the omt the processing allowance is likely to approximate or exceed expenses related to gross_receipts which are nonrecoverable under the omt is a question of fact accord texasgulf inc v united_states cl_ct modified per order date held further p has proven that judged on the basis of the predominant character of the omt the processing allowance is likely to approximate or exceed expenses related to gross_receipts which are nonrecoverable under the omt 677_f2d_72 distinguished sec_1_901-2 income_tax regs did not apply willard b taylor richard j urowsky michael lacovara c barr flinn ann t kenny jared m rusman and scott l lessing for petitioner lewis r mandel monica e koch and christopher w shoen for respondent colvin judge respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure for dollar_figure for and dollar_figure for the sole issue for decision is whether the ontario mining tax omt is creditable under sec_901 we hold that it is unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner and kidd creek mine petitioner was a delaware corporation the principal_place_of_business of which was in stamford connecticut when it filed the petition petitioner is the successor_in_interest to texasgulf inc a texas corporation which filed consolidated federal_income_tax returns for taxable years and as the parent of texasgulf canada texasgulf canada discovered the kidd creek mineral reserves near timmins ontario canada in texasgulf canada explored the reserves acquired some land claims from current owners and began to develop the reserves texasgulf canada was incorporated in delaware in as ecstall mining ltd ecstall in texasgulf canada transferred the kidd creek land claims to ecstall at that time the property had a significant amount of mineral reserves and substantial value ecstall began mining and concentrating operations at kidd creek mine in kidd creek mine is an open pit mine at which ore from a copper zinc lead and silver deposit is produced in kidd creek mine had a concentrator which was about miles from the mine a railroad connected them texasgulf canada owned and operated the kidd creek mine from to from to texasgulf canada crushed the ore from kidd creek mine into pieces 7½ inches or smaller texasgulf canada then put the ore in storage bins and carried it by rail to the concentrator for further processing the concentrator further crushed pulverized and concentrated the ore ecstall changed its name to texasgulf canada ltd in and to kidd creek mines ltd in texasgulf canada was subject_to the omt because it mined and processed ore at kidd creek mine texasgulf canada paid omt of dollar_figure for dollar_figure for and dollar_figure for b the ontario mining industry and the production of metal many metallic and nonmetallic minerals are mined and produced in ontario metallic minerals mined in ontario include base metals such as nickel copper and zinc and precious metals such as gold silver and platinum nonmetallic minerals mined in ontario include asbestos peat gypsum talc and salt generally metal production in ontario and elsewhere has four phases exploration development mining and processing exploration the exploration phase consists of finding and delineating ore reserves these activities range from prospecting to exploring by aircraft with advanced scientific techniques such as electromagnetic and seismic surveying texasgulf canada discovered minerals near the kidd creek mine by using airborne exploration techniques development the development phase includes activities needed to bring a mineral reserve into production for an underground mine development activities include sinking a shaft adit an almost horizontal entrance to a mine or ramp from the surface of the ground into the mineral reserves for an open pit mine such as the kidd creek mine development activities include removing waste rock that separates the ore from the surface mining the mining phase is the process of extracting ore from the ground typically by blasting and mechanical removal processing the processing phase generally includes three different stages a milling or concentrating b smelting and c refining milling is the process of separating waste rock from ore generally through chemical treatment to produce concen- trate copper concentrate for example is approximately percent copper a mill or concentrator is built at or near virtually every mine in ontario smelting is the process of converting concentrate into a relatively pure product a copper smelter for example produces about percent pure copper refining is the process of producing pure metal from smelted product by heat-induced chemical reactions electrolytic methods solvent extraction hydro metallurgical methods or vapometallurigical methods it is rare for a mining company to buy mineral_property outright in ontario for this reason ontario mining companies typically do not incur high costs to acquire reserves and consequently do not have high cost_depletion small entities called junior exploration companies do much of the exploring for new mining properties in ontario typically junior exploration companies do not have enough financial resources to produce the ore they find the junior company once it has identified a body of ore usually enters into an agreement with an established producer under which the producer does additional work on the property in exchange for an ownership_interest in it if the additional work by the senior company shows that the property should be developed the junior company and the senior company typically agree for the junior company to keep an ownership_interest in the property c the ontario mining tax omt application of the omt the omt applies to every mine in ontario to the extent that its omt profits exceed a statutory exemption mining tax act mta rev stat ont r s o ch sec_3 in most cases the omt is imposed on the mine operator id sec_2 the mine operator is the party that has the right to produce and sell minerals from the mine id sec_1 the omt does not apply to holders of royalties omt profit profit for omt purposes is the difference between either gross_receipts from production or pit’s mouth value and certain expenses payments allowances and deductions id sec_3 under the mta there are three ways to calculate the amount from which deductions and allowances are subtracted to compute profit for omt purposes id sec_3 b and c first if an omt taxpayer sells ore without processing it gross revenues are the total receipts from selling the ore id sec_3 second if an omt taxpayer processes ore before selling it the omt taxpayer subtracts deductions and allowances from the market_value at the pit’s mouth of the mined minerals id sec b third if an omt taxpayer does not know the market_value of the output at the pit's mouth deductions and allowances are subtracted from the value of the ore at the pit's mouth as appraised by the mine assessor to compute profit for omt purposes id sec c most omt taxpayers use the third method also known as the appraisal method to calculate profit for omt purposes this method is not based on the on-site value of ore it is based on financial statements and other information included on an omt return the omt exempts some taxable profit ontario has increased the exemption over the years the statutory exemption was a dollar_figure before mta r s o ch sec_3 b dollar_figure from to an act to amend the mining tax act r s o ch sec_2 c dollar_figure from to an act to amend the mining tax act of r s o ch sec_2 and d dollar_figure beginning in an act to amend the mining tax act of r s o ch sec_1 deductions for expenses an omt taxpayer calculates its profit for omt purposes by deducting specified expenses from either the pit’s mouth value or its gross_receipts from production mta r s o ch sec_3 the mta allows an omt taxpayer to deduct expenses for a scientific research in canada relating to mining in ontario added mta r s o ch sec_3 b working the mine above and below the ground including salaries and wages for miners and office workers c operations and maintenance added mta r s o ch sec_3 d power and light for mining e transportation of minerals f food and provisions g explosives fuel and other supplies h safeguarding the mine and its output i insurance on the output mining plant machinery equipment and buildings j depreciation of the mining plant machinery equipment and buildings k charitable donations and l certain costs of developing a mine id sec_3 through n in and an omt operator could claim a depreciation allowance from to percent of the remaining undepreciated cost of its depreciable assets id sec_3 an omt taxpayer may not deduct expenses for a plant machinery equipment or buildings except as described above b investment capital_investment interest or stock_dividends c depreciation in the value of the mine mining land or mining_property due to exhaustion of the ore or mineral d royalties paid for the output of a mine on private ie non-crown land and e the cost of developing a mine except as described above id sec_3 exploration expenses were not recoverable in but are recoverable in the years in issue processing allowance most omt taxpayers can deduct a processing allowance under the third method for calculating omt profit id sec_3 and ii as amended in ont rev regs sec_4 during the years in issue the processing allowance was calculated at a rate prescribed by the regulations or determined by the mine assessor mta r s o ch sec_3 the processing allowance was a percentage of the cost of assets used to process a mined product asset cost_basis or a percentage of profits from mining and processing activities combined profits ont rev regs sec_5 an omt taxpayer which used the asset cost_basis method multiplied the original cost of assets by a percentage which varied based on which processing assets the mine operator owned eg concentrator smelter refinery and semi-fabricating plant and where those assets were located eg in northern ontario id the minimum processing allowance wa sec_15 percent of combined profits id sec_5 the maximum processing allowance wa sec_65 percent of the omt taxpayer's combined profits id most mine operators claimed the percent amount the processing allowance was zero if an operator had no taxable 1the processing allowance is not available to mining companies that do not process mined material eg gypsum salt etc these are very insignificant in numbers and dollars in ontario profits or had a loss for a taxable_year there is nothing analogous to the processing allowance in financial_accounting calculating omt liability most omt taxpayers started to calculate the omt with net_income from mining and processing reported on their financial statements omt taxpayers adjusted their financial statement net_income by adding expenses which the mta did not allow to be recovered and subtracting items of income not related to ontario mining and processing omt taxpayers made these adjustments by reconciling omt taxable_income and financial statement net_income omt taxpayers computed taxable profit by deducting specified expenses payments allowances and deductions as described above mta r s o ch sec_3 d the mine assessor during the years in issue the mine assessor was responsible for enforcing the mining tax act the mine assessor encouraged taxpayers to comply with the mta administered the mta interpreted and applied the mta and its regulations recommended policy related to mineral taxation and developed and implemented tax_assessment standards the mine assessor reviewed all omt returns either confirmed or changed the liability that the omt taxpayer reported and assessed the omt due from operators mine operators who disagreed with the mine assessor's determinations could appeal to the minister of natural_resources the minister of natural_resources referred the appeal to the mining commissioner or the ontario municipal board to be tried and decided in the position of mine assessor was renamed senior manager of the mining tax in it was renamed manager of the mining tax the duties of these positions are the same as those of the mine assessor described above kumara rachamalla rachamalla was appointed mine assessor in and served in that position as renamed until the date of trial e texasgulf canada’s omt liability nonrecoverable expenses and processing allowance texasgulf canada's total processing allowance for to was candollar_figure and its nonrecoverable expenses were candollar_figure texasgulf canada had financial statement net_income omt profit and depreciation nonrecoverable expenses and processing allowances as follows thousands of candollar_figure financial omt statement omt nonrecoverable processing year profit net_income depreciation expenses allowance big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number big_number big_number the nonrecoverable expenses are as follows year total f financial statement depreciation big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number private recoverable other non- interest royalties expenses total -0- big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number comparison of processing allowances and nonrecoverable expenses for other omt taxpayers from to the processing allowance exceeded nonrecoverable expenses for most omt taxpayers for those years total processing allowances claimed by omt taxpayers were more than three times greater than nonrecoverable expenses total processing allowances exceeded nonrecoverable expenses each year from to except and g respondent’s determination and petitioner’s election on date respondent issued a notice_of_deficiency to petitioner for and respondent did not determine a deficiency for but adjusted petitioner’s net_operating_loss to be carried forward from to petitioner timely elected for sec_1_901-2 income_tax regs to apply in deciding whether its omt and other canadian taxes are creditable under sec_901 opinion a background and contentions of the parties the parties dispute whether the omt is creditable under sec_901 our decision on this issue depends on whether the omt is an income_tax under sec_1_901-2 income_tax regs a taxpayer may deduct foreign taxes unless the taxpayer elects and is entitled to use the foreign_tax_credit sec_901 if a taxpayer is a citizen or a domestic_corporation the taxpayer may be entitled to a credit for any income war profits and excess_profits_tax paid_or_accrued during the taxable_year to a foreign_country or possession_of_the_united_states sec_901 sec_901 provides in pertinent part continued the purpose of the foreign_tax_credit is to mitigate the evil of double_taxation of domestic corporations on income from foreign sources 285_us_1 168_f2d_745 2d cir revg and remanding 8_tc_1232 a credit against u s income_tax is in effect an exemption from taxation and is dependent upon legislative grace 133_f2d_894 3d cir a taxpayer who claims a foreign_tax_credit must show that it clearly comes within the statute that allows the credit id petitioner bears the burden_of_proof rule a the reaches of the word ‘income’ in sec_901 have been the subject of a long and tortuous history in terms of legislative background the decided cases and respondent's rulings which history is permeated with vagaries confusion and contradictions 61_tc_752 affd without published continued sec_901 amount allowed --subject to the limitation of sec_904 the following amounts shall be allowed as the credit under subsection a citizens and domestic corporations --in the case of a citizen_of_the_united_states and of a domestic_corporation the amount of any income_war_profits_and_excess_profits_taxes paid_or_accrued during the taxable_year to any foreign_country or to any possession_of_the_united_states opinion 538_f2d_334 9th cir in 459_f2d_513 the u s court of claims concluded that an income_tax for purposes of sec_901 covers all foreign_income_taxes designed to fall on some net gain or profit and includes a gross_income tax if but only if that impost is almost sure or very likely to reach some net gain because costs or expenses will not be so high as to offset the net profit fn ref and citation omitted b sec_1_901-2 income_tax regs respondent proposed_regulations under sec_901 in sec_1_901-2 proposed income_tax regs fed reg date and issued temporary regulations in sec_4 temporary income_tax regs fed reg date see 104_tc_256 construing these temporary regulations on date respondent issued new proposed_regulations sec_1_901-2 proposed income_tax regs fed reg date the regulations under sec_901 sec_1_901-2 income_tax regs were adopted on date t d 1983_2_cb_113 the parties do not dispute that the regulations apply to petitioner for the years in issue to understand how the regulations apply here we must consider a series of defined terms and phrases in the regulations we begin with the definition of income_tax the regulations define income_tax as follows sec_1_901-2 income war profits or excess_profits_tax paid_or_accrued -- a definition of income war profits or excess profits tax-- in general whether a foreign levy is an income_tax is determined independently for each separate_foreign_levy a foreign levy is an income_tax if and only if-- i it is a tax and ii the predominant character of that tax is that of an income_tax in the u s sense except to the extent otherwise provided in paragraphs a ii and c of this section a tax either is or is not an income_tax in its entirety for all persons subject_to the tax sec_1_901-2 income_tax regs respondent concedes that the omt is a tax under sec_1_901-2 income_tax regs however the parties dispute whether the predominant character of the tax is that of an income_tax in the u s sense the regulations describe that requirement as follows predominant character the predominant character of a foreign tax is that of an income_tax in the u s sense-- i if within the meaning of paragraph b of this section the foreign tax is likely to reach net gain in the normal circumstances in which it applies sec_1_901-2 income_tax regs thus for a tax to be creditable under the regulations it must be likely to reach net gain in the normal circumstances in which it applies under the regulations that standard is met if and only if the tax judged on the basis of its predominant character meets specified realization gross_receipts and net_income requirements sec_1_901-2 income_tax regs the regulations provide in part as follows b net gain-- in general a foreign tax is likely to reach net gain in the normal circumstances in which it applies if and only if the tax judged on the basis of its predominant character satisfies each of the realization gross_receipts and net_income requirements set forth in paragraphs b b and b respectively of this section sec_1_901-2 income_tax regs respondent concedes that the omt meets the realization and gross_receipts requirements but contends that it does not meet the net_income requirement of sec_1_901-2 income_tax regs thus for present purposes the omt is creditable according to sec_1_901-2 income_tax regs if and only if it meets the net_income requirement a foreign tax meets the net_income requirement of sec_1_901-2 income_tax regs if judged on the basis of it sec_3this standard was first used in 459_f2d_513 one commentator said that fortunately the regulations provide specific tests for determining whether the general bank of america standard is satisfied dolan general standards of creditability under sec_901 and sec_903 final regulations -- new words old concepts tax mgt intl j bna sec_1_901-2 income_tax regs provides continued predominant character the base of the tax is computed by reducing gross_receipts to permit -- recovery_of significant costs and expenses attributable to gross_receipts sec_1_901-2 income_tax regs or recovery_of significant costs and expenses computed under a method that is likely to produce an amount that approximates or is greater than recovery_of such significant costs and expenses sec_1_901-2 income_tax regs a foreign tax also meets the net_income requirement of sec_1_901-2 income_tax regs if it provides allowances that effectively compensate for nonrecovery of continued net_income -- i in general a foreign tax satisfies the net_income requirement if judged on the basis of its predominant character the base of the tax is computed by reducing gross_receipts including gross_receipts as computed under paragraph b i b of this section to permit-- a recovery_of the significant costs and expenses including significant capital expenditures attributable under reasonable principles to such gross_receipts or b recovery_of such significant costs and expenses computed under a method that is likely to produce an amount that approximates or is greater than recovery_of such significant costs and expenses a foreign tax law that does not permit recovery_of one or more significant costs or expenses but that provides allowances that effectively compensate for nonrecovery of such significant costs or expenses is considered to permit recovery_of such costs or expenses significant costs or expenses sec_1_901-2 flush language income_tax regs petitioner prevails if the omt meets one or more of these net_income requirements a recap may be helpful the task of deciding whether the predominant character of the omt is that of an income_tax in the u s sense is simplified because the terms and clauses in the regulations just described tie the predominant character inquiry to several specific tests to summarize for a tax to be creditable its predominant character must be that of an income_tax in the u s sense sec_1_901-2 income_tax regs its predominant character is that of an income_tax in the u s sense if it is likely to reach net gain in the normal circumstances in which it applies sec_1_901-2 income_tax regs it is likely to reach net gain in the normal circumstances in which it applies if and only if the tax judged on the basis of its predominant character meets among other requirements the net_income requirement sec_1_901-2 income_tax regs it meets the net_income requirement if judged on the basis of its predominant character it meets one of three tests 5to borrow a phrase the reader by now has divined that 'predominant character' is the leitmotif of the continued sec_1_901-2 income_tax regs we next consider whether it meets one of these tests c whether the omt meets the net_income requirement in sec_1_901-2 income_tax regs under one of the three net_income tests a tax meets the net_income requirement if judged on the basis of its predominant character the base of the tax is computed by reducing gross_receipts to permit recovery_of significant costs and expenses under a method that is likely to produce an amount that approximates or exceeds recovery_of such significant costs or expenses sec_1_901-2 income_tax regs because of respondent's concessions the omt is creditable if it meets that test consideration of representative omt data petitioner offered evidence intended to prove that the processing allowance is likely to approximate or exceed nonrecoverable expenses petitioner's evidence consisted of a broadly representative study of omt tax returns filed from to petitioner's study showed that the processing allowance far exceeded the nonrecoverable expenses both in the aggregate for all returns studied and for a large majority of omt returns continued regulations isenbergh the foreign_tax_credit royalties subsidies and creditable taxes tax l rev we agree with petitioner that use of broadly representative data is an appropriate way to show whether the processing allowance is likely to exceed nonrecoverable expenses two factors lead us to that conclusion first both the processing allowance and the amount of nonrecoverable expenses vary from year to year and from taxpayer to taxpayer whether one is likely to exceed the other is a factual question accord texasgulf inc v united_states cl_ct modified per order date whether the processing allowance is likely to approximate or exceed nonrecoverable expenses can be shown by actual omt data second we think it is appropriate to consider industry data because a foreign tax either is or is not an income_tax in its entirety for all persons subject_to it sec_1_901-2 flush language income_tax regs whether a tax is creditable for all persons subject_to it can be shown by multiyear data from a broadly representative group of taxpayers subject_to the tax expert testimony petitioner's expert was robert b parsons parsons he prepared a report entitled study of ontario mining tax returns parsons omt report and an overview of the ontario mining 6see dolan supra note industry the parsons omt report was based on a review of omt returns that represented about percent of the total omt paid from to the mining operators which filed those returns had about percent of ontario’s mineral production during that period william j hallett hallett was respondent’s expert he testified about the omt returns that parsons analyzed parsons prepared a memorandum that rebutted parts of hallett’s testimony we are not bound by the opinion of any expert witness and we may accept or reject expert testimony exercising our sound judgment 304_us_282 fitts’ 237_f2d_729 8th cir affg tcmemo_1955_269 97_tc_496 petitioner's study of omt taxpayers respondent concedes that the parsons omt report included a representative cross-section of omt taxpayers only one significant taxpayer did not give its omt tax returns to parsons for the study respondent's expert stated that this taxpayer's information would not have materially changed the results of the 7kumara rachamalla was petitioner’s other expert respondent objected to our consideration of his report and testimony canadian law precluded him from revealing the data upon which he based his opinion and answering questions about this data on cross-examination he agreed with parsons’ conclusion in every material aspect however we have not considered his report or testimony in deciding this case parsons omt report parsons analyzed returns as filed ie before assessment by the mine assessor later parsons obtained records of the mine assessor’s adjustments to the filed returns he included assessment data in his rebuttal memorandum to the extent it was available the parties stipulated that the data but not the opinions and conclusions in the parsons omt report was accurate of the returns that parsons reviewed returns percent reported omt liability nonrecoverable expenses exceed the processing allowance on only of the omt returns which reported omt liability percent the parsons omt report shows that in the aggregate processing allowances claimed by omt taxpayers dwarfed nonrecoverable expenses millions of candollar_figure nonrecoverable processing expenses year total average allowance big_number for the 13-year period the total amount of processing allowance claimed on returns in the parsons omt report was candollar_figure which is more than three times the total amount of nonrecoverable expenses candollar_figure parsons concluded that the aggregate amount of processing allowance claimed by omt taxpayers in his report exceeded their aggregate amount of nonrecoverable expenses by to respondent does not dispute that conclusion total processing allowances claimed on returns exceeded nonrecoverable expenses for of the years in the parsons omt report the parsons omt report also shows that the processing allowances claimed by the vast majority of omt taxpayers in the study exceeded those taxpayers' nonrecoverable expenses the parsons omt report also shows that nonrecoverable expenses exceeded processing allowances in of returns from eight omt taxpayers respondent’s expert hallett concluded that nonrecoverable expenses exceeded the processing allowance in only of omt returns in the parsons omt report if all omt returns are considered whether or not tax was due nineteen of those returns were from taxpayers that owed omt hallett stated his opinion that the nonrecoverable expenses were significant his opinion even if correct does not affect the result here we need not decide whether nonrecoverable costs are significant because we decide the case by considering whether the processing allowance is likely to exceed nonrecoverable expenses under sec_1_901-2 income_tax regs the question under sec_1_901-2 income_tax regs is not whether the nonrecoverable expenses are significant it is whether the processing allowance is likely to approximate or exceed them conclusion petitioner has shown that the processing allowance exceeded nonrecoverable expenses both in the aggregate and for the vast majority of omt taxpayers we conclude that the omt processing allowance was likely to approximate or exceed the nonrecoverable expenses for the years in issue d respondent’s contentions respondent contends that petitioner has not proven that the omt meets the requirements of sec_1_901-2 income_tax regs because according to respondent this case is governed by cases decided before the regulations applied 8similarly we need not decide the parties’ dispute about the concept of pit’s mouth value respondent contends that the omt’s use of pit’s mouth value shows that no nexus exists between the amount of the processing allowance and nonrecoverable expenses sec_1_901-2 b i b income_tax regs requires us to consider whether the processing allowance approximates or exceeds nonrecoverable expenses not whether there is a nexus between the two see par d-3 infra p such as 677_f2d_72 and also by texasgulf inc v united_states cl_ct the omt is not creditable unless its predominant character is that of an income_tax for each omt taxpayer and for the omt to be creditable the processing allowance must have been intended to compensate for nonrecoverable expenses we address each of these contentions next extent to which this case is governed by cases decided before the regulations were issued and by texasgulf inc v united_states a preamble to the regulations respondent contends that the omt is not creditable because it fails to meet standards of creditability applied in cases decided before the regulations were issued respondent contends that the preamble to sec_1_901-2 income_tax regs shows that the regulations adopted prior case law we disagree the preamble does not support respondent’s broad use of the preregulation cases the preamble to the final regulations under sec_901 t d c b states in part under these final regulations the predominant character of a foreign tax is that of an income_tax in the u s sense if the foreign tax is likely to reach net gain in the normal circumstances in which it applies this standard found in sec_1_901-2 adopts the criterion for creditability set forth in 677_f2d_72 ct_cl 459_f2d_513 ct_cl and 61_tc_752 the regulations set forth three tests for determining if a foreign tax is likely to reach net gain the realization test the gross_receipts_test and the net_income test all of these tests must be met in order for the predominant character of the foreign tax to be that of an income_tax in the u s sense the preamble states that the regulations adopt the creditability criterion from certain cases to use in deciding whether the predominant character of a foreign tax is likely to reach net gain for purposes of sec_1_901-2 income_tax regs the preamble states that a tax is likely to reach net gain if it meets three tests provided in the regulations the regulations provide objective and quantitative standards that were not used in cases which decided creditability of foreign taxes before the regulations became final regulations can supersede prior case law to the extent that they provide requirements and definitions not found in prior case law see 101_tc_207 89_tc_765 b inland steel co v united_states and texasgulf inc v united_states respondent contends that inland steel co v united_states supra and texasgulf inc v united_states supra establish as a matter of law that the omt is not creditable we disagree with respondent’s contention that either of those cases decided the issue before us here the u s court of claims held in inland steel co v united_states supra that the omt was not creditable and that for and the omt paid_by caland ore co did not fit the u s concept of an income_tax primarily because there were significant nonrecoverable expenses ie land expenses rent and private royalties id pincite in inland steel the u s court of claims evaluated caland data for and in caland could not claim a processing allowance because it sold only unprocessed ore id pincite in caland could claim a processing allowance equal to not less than percent or more than percent of the profits of the combined mining and processing operations because it sold both unprocessed ore and processed iron pellets id pincite caland reported the minimum percent of combined profits processing allowance on its omt return for id the record in that case did not include omt returns for any other omt taxpayers or any other years the u s court of claims decided inland steel before the regulations were issued in inland steel the u s court of claims analyzed the history and purpose of the omt and held that a foreign tax was creditable only if it was the substantial equivalent of an income_tax in the united_states id pincite see also new york honduras rosario mining co v commissioner f 2d pincite the proposed_regulations included a form of the substantial equivalence test sec_1_901-2 proposed income_tax regs fed reg date however this standard was dropped by the final regulations issued in and replaced with a predominant character test the use of the predominant character and effectively compensates tests in sec_1_901-2 income_tax regs is a change from the history and purpose approach used in the cases decided before the regulations applied a factual quantitative approach this change to a quantitative approach is also made by the provision of the regulations which provides that the predominant character of a foreign tax is that of an income_tax in the u s sense if among other things the foreign tax is likely to reach net gain in the normal circumstances in which it applies sec_1_901-2 income_tax regs we have considered the parties’ use of industry data in this case see par c-1 supra p the record contains broadly representative data which shows that the omt processing allowance effectively compensates for the disallowed deductions see par c-3 and supra pp the u s court of claims in 677_f2d_72 did not have industry-wide data to consider and the secretary had not yet promulgated regulations using a quantitative approach the court in inland steel did not discuss the relationship between nonrecoverable expenses and the omt processing allowance based on the parsons omt report caland's situation was unusual because most omt taxpayers could and did claim a processing allowance equal to percent of the maximum combined profits thus the use of the processing allowance by caland was not typical for the foregoing reasons we conclude that we are not bound by inland steel in deciding this case respondent points out that inland steel co v united_states supra focused on the significance of expenses that are nonrecoverable under the omt as discussed in paragraph c-4 supra p we need not decide whether the nonrecoverable expenses are significant under sec_1_901-2 income_tax regs because we hold that petitioner meets the requirements under sec_1_901-2 income_tax regs in texasgulf inc v united_states cl_ct the u s claims_court granted the government's motion for partial summary_judgment the u s claims_court later modified that ruling in an unpublished order texasgulf inc v united_states no 532-83t cl_ct date order partially denying summary_judgment in that order the u s claims_court reaffirmed its opinion in texasgulf inc v united_states supra that nonrecoverable expenses under the omt were significant as a matter of law under inland steel co v united_states f 2d pincite however in that order the u s claims 9we note also that exploration expenses were not recoverable in 677_f2d_72 but are fully recoverable in the years in issue court reversed its holding that the omt processing allowance does not effectively compensate for expenses that may not be recovered under the omt as a matter of law texasgulf inc v united_states no 532-83t cl_ct date order partially denying summary_judgment thus the u s claims_court treats that issue as a question of fact the u s claims_court left for decision based on an appropriate record the question whether the omt processing allowance effectively compensates for the disallowed deductions texasgulf inc v united_states no 532-83t cl_ct date order partially denying summary_judgment our record enables us to make a factual finding on this point as discussed above we have found that judged on the predominant character of the omt the processing allowance is likely to exceed nonrecoverable expenses whether the predominant character of the omt must be an income_tax in the u s sense for each taxpayer respondent contends that for a tax to be creditable its predominant character must be that of an income_tax in the u s sense for each taxpayer subject_to it respondent bases this argument on the following language from the regulations a tax either is or is not an income_tax in its entirety for all persons subject_to the tax sec_1_901-2 flush language income_tax regs we disagree this phrase does not mean that to be creditable a tax must be an income_tax for each taxpayer subject_to it it means that a tax is creditable by either all or none of the taxpayers subject_to it regardless of variations in how the tax applies to each taxpayer subject_to it respondent contends that petitioner may not use aggregate data to show that the omt is creditable respondent also contends that if we adopt petitioner’s position the commissioner would be required to evaluate each omt taxpayer every year to determine whether its omt payment was creditable we disagree use of aggregate data is appropriate because a tax is or is not creditable for all taxpayers subject_to it this conclusion does not require the commissioner to evaluate each omt taxpayer every year to determine whether its omt payment is creditable whether the processing allowance must be intended to compensate for nonrecoverable expenses respondent contends that for the omt to be creditable the processing allowance must be intended to compensate for nonrecoverable expenses respondent points out that the processing allowance is computed without considering the amount of nonrecoverable expenses and contends that the amount of one bears no predictable relationship to the amount of the other respondent contends that the fact that the processing allowance exceeds nonrecoverable expenses for most omt taxpayers does not make the omt creditable because that relationship is coincidental we disagree the regulations do not provide that the processing allowance must bear a predictable relationship to nonrecoverable expenses the regulations do provide that a foreign tax meets the net_income requirement if among other requirements judged by its predominant character the tax permits the recovery_of nonrecoverable expenses under a method that is likely to produce an amount that approximates or is greater than the amount of the nonrecoverable expenses sec_1_901-2 income_tax regs the effect of respondent’s position would be to exclude from sec_1_901-2 income_tax regs the words or is greater than e conclusion we conclude that the omt processing allowance meets the requirements of sec_1_901-2 income_tax regs and that the omt is creditable under sec_901 for the years in issue to reflect the foregoing and concessions decision will be entered under rule
